FILED
                            NOT FOR PUBLICATION
                                                                            DEC 22 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


ISSAM YAACOUB,                                   No.   11-72261

              Petitioner,                        Agency No. A098-916-140

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 6, 2017**
                                Pasadena, California

Before: WARDLAW and GOULD, Circuit Judges, and COLLINS,*** Chief
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Raner C. Collins, Chief United States District Judge
for the District of Arizona, sitting by designation.
      Issam Yaacoub, a native and citizen of Lebanon, petitions for review of the

Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration

Judge’s (“IJ”) adverse credibility finding, denial of his application for asylum and

withholding of removal, and denial of his request for relief under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings, applying the

standards governing adverse credibility determinations set forth in the REAL ID

Act. Shrestha v. Holder, 590 F.3d 1034, 1039–40 (9th Cir. 2010). We deny the

petition for review.

      1.     Substantial evidence supports the agency’s adverse credibility

determination based on Yaacoub’s inconsistent testimony, lack of documentary

evidence, and omissions of key incidents from his asylum application. See

Shrestha, 590 F.3d at 1048 (adverse credibility finding reasonable under totality of

the circumstances). For example, at one point Yaacoub testified his friend was

abducted ten days after the demonstration in May, 1998, but this conflicts with

other testimony that his friend was abducted three weeks to one month after the

demonstration. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Yaacoub

also omitted several key events from his declaration, including a physical fight

with members of Hezbolla and an instance where members of Hezbolla allegedly


                                          2
shot at him. See Alvarez-Santos v. I.N.S., 332 F.3d 1245, 1254 (9th Cir. 2003)

(upholding adverse credibility determination where asylum applicant omitted key

incident from his asylum application). In the absence of credible testimony,

Yaacoub failed to establish eligibility for asylum and he necessarily failed to meet

the more stringent standard for withholding of removal. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).

      2.     Because Yaacoub’s claim under the CAT is based on the same

testimony and documentary evidence that the IJ and BIA found not credible, and

he points to no other evidence that the IJ should have considered in making its

determination under CAT, his CAT claim also fails. See id. at 1157.

      PETITION FOR REVIEW DENIED.




                                          3